Citation Nr: 9934560	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  98-03 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Albuquerque, New Mexico


THE ISSUE

Entitlement to a higher evaluation from an original grant of 
service connection for Post-Traumatic Stress Disorder (PTSD), 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	DAV


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision in which 
service connection for PTSD was granted and evaluated at 10 
percent disabling, effective in May 1995.

The RO increased the evaluation assigned for the veteran's 
PTSD to 30 percent in August 1998, and, again to 50 percent 
in March 1999, at both times making the increase effective in 
May 1995.  However, the veteran's appeal concerning this 
issue remains before the Board.  Cf. AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

The Board notes that the U.S. Court of Veterans Appeals (now 
the U.S. Court of Appeals for Veterans Claims, hereinafter 
the Court), in Fenderson v. West, 12 Vet. App. 119 (1999) 
held, in part, that the RO never issued a statement of the 
case concerning an appeal from the initial assignment of a 
disability evaluation, as the RO had characterized the issue 
in the statement of the case as one of entitlement to an 
increased evaluation.  Fenderson involved a situation in 
which the Board had concluded that the appeal as to that 
issue was not properly before it, on the basis that a 
substantive appeal had not been filed.  This case differs 
from Fenderson in that the appellant did file a timely 
substantive appeal concerning the initial rating to be 
assigned for the disability at issue.  The Board observes 
that the Court, in Fenderson, did not specify a formulation 
of the issue that would be satisfactory, but only 
distinguished the situation of filing a notice of 
disagreement following the grant of service connection and 
the initial assignment of a disability evaluation from that 
of filing a notice of disagreement from the denial of a claim 
for increase.  Moreover, the appellant in this case has 
clearly indicated that what he seeks is the assignment of a 
higher disability evaluation.  Consequently, the Board sees 
no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as one of entitlement to the 
assignment of a higher disability evaluation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1883).  Therefore, the Board will not 
remand this matter solely for a re-characterization of the 
issue in a new statement of the case.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance. The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations. In Bagwell v. Brown, 9 Vet. App. 337 (1996), 
the Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own. Moreover, the Court did not find the Board's denial 
of an extraschedular rating in the first instance prejudicial 
to the veteran, as the question of an extraschedular rating 
is a component of the appellant's claim and the appellant had 
fully opportunity to present the increased-rating claim 
before the RO.  Bagwell, at 339.  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran is unable to obtain or retain employment due 
to his service-connected PTSD.

CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.1, 
4.3, 4.7, 4.31, 4.130, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
PTSD within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The veteran 
has not alleged that any other records of probative value 
that may be obtained, and which have not already been 
associated with his claims folder, are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed and the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  The procedural history concerning this 
issue has been recounted above, in the Introduction.  
Concerning the medical history, the Board notes that the RO 
based its grant of service connection for PTSD on, inter 
alia, available service personnel records, which showed the 
veteran had served as a surgical technician; an August 1947 
VA examination report, in which the examiner diagnosed a 
history of nervousness with persisting symptomatology 
associated with serving as a surgical technician with the 
99th Evacuation Hospital, stationed very close to the front 
lines; and a September 1997 VA examination report revealing a 
diagnosis of PTSD, chronic, and involutional melancholia.  
The September 1997 report further shows subjective complaints 
of difficulty sleeping, nightmares, anger and angry 
outbursts, and isolation.  The examiner found the veteran to 
be oriented times four, to be able to recall two of three 
items after five minutes and three of three items with some 
prompting, and to remember the presidents in reverse order 
fairly well.  However, he was unable to do serial 7s past 93 
and had difficulty interpreting proverbs-although able to 
make simple comparisons, the more complex comparisons eluded 
him and he responded in very concrete terms.  Concerning the 
veteran's occupational history, the report shows that he is 
now retired from a job he had held for 24 years, as a 
supervisor and a maintenance foreman.  Prior to this he was 
self-employed for 14 years.  Concerning his social history, 
the report reflects he is one of nine children, is married 
and has two children.  He dated his wife before he went on 
active duty, and married her immediately upon his return.  He 
attends church weekly-at one time, he attended daily-and 
derives some relief from his symptoms by taking long walks.  
The examiner assigned a Global Assessment of Functioning 
(GAF) score of 55.  Based on this evidence, the RO awarded a 
disability evaluation of 10 percent, effective in May 1995.

The veteran appealed this rating and, in June 1998, testified 
before the local VA RO hearing officer.  In addition to those 
complaints he identified in the September 1997 VA 
examination, he testified that he is unable to concentrate, 
that he avoids groups of people, and that loud noises and 
airplanes bother him.  He averred he experiences flashbacks, 
recurrent intrusive thoughts, feelings of guilt, black out 
periods, and that he is preoccupied with thoughts of death.  
Finally, the veteran testified that while he previously did 
not get along with his eight siblings and did not speak to 
them at all, he now is in contact with them, and they have 
become close.  Further evidence of record include VA and 
private treatment records which show treatment, including 
prescription medication, for symptoms including 
sleeplessness, intrusive thoughts, nightmares, irritability, 
crying outbursts, angry outbursts, social isolation and 
avoidance.  These records reflect a GAF score of 50 in 
January 1998.  Also of record is a June 1998 medical expert 
opinion proffered by the veteran's treating VA physician, 
Jose M. Canive, M.D.  In pertinent part, Dr. Canive states

[The veteran] received intensive 
cognitive behavioral treatment in our 
program 2 years ago and ha[s] been 
attending a WWII support ground since 
then.  [The veteran is] also treated with 
psychotropic medications but [his] PTSD 
symptoms persist and interfere 
significantly with [his] social and work 
functioning and with the quality of [his] 
daily living.

[His] level of functioning has 
deteriorated in the last year.  In my 
opinion, [his] global assessment of 
functioning (GAF) is 40.

Based on this evidence, the hearing officer granted a 30 
percent evaluation in August 1998, effective in May 1995.

Finally, in February 1999, a medical expert opinion was 
submitted to the RO on the veteran's behalf by Thomas B. 
Vosburgh, M.D., Coordinator, PTSD Program at VAMC 
Albuquerque, New Mexico.  In pertinent part, Dr. Vosburgh's 
statement reveals that the veteran experiences greatly 
impaired quality of life despite aggressive treatment, and 
that his symptoms remain severe and only modestly improved.  
In pertinent part, Dr. Vosburgh states

[The veteran] experiences chronic 
depression, nearly continual intrusive 
memories, severely disturbed sleep and 
recurrent nightmares from which he 
awakens in terror.  His activities are 
severely constricted as he endeavors to 
avoid anything which might trigger his 
symptoms further.

Dr. Vosburgh assigns and GAF score of 34, and further opines 
"[the veteran] would be unable to function in any industrial 
capacity in my opinion due to his PTSD."

Based on this evidence, the RO granted a 50 percent 
evaluation in March 1999, also effective from May 1995.  This 
rating has been confirmed and continued to the present.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

The Board notes that the rating criteria for evaluating 
mental disorders were revised, effective November 7, 1996.  
Under the former General Rating Formula for Psychoneurotic 
disorders, the Schedule provided a 70 percent rating when the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  The old criteria afforded a 100 
percent rating when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 97-99 (1994).  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).

Under the revised diagnostic criteria, consideration should 
be given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. §§ 4.126 (1999).

Under the new rating criteria, a 70 percent rating is 
afforded under the general rating formula for mental 
disorders for PTSD manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is assigned for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance or minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).

The RO gave the veteran notice of the old and the new 
criteria in its January 1998 statement of the case, of which 
it gave the veteran notice in February 1998.  The RO applied 
the new criteria in the December 1997 rating decision in 
which PTSD was originally service-connected and evaluated.  
In light of this change in regulations, the veteran's current 
claim requires more complex analysis.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable stature or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for mental disorders that were pending on 
November 7, 1996, it is necessary to determine whether the 
amended regulations or the previously existing regulations 
are more favorable to the claimant.  The General Counsel of 
VA, in a precedent opinion, has held that the determination 
of whether an amended regulation is more beneficial to a 
claimant than the prior provisions must be made on a case-by-
case basis.  VAOPGCPREC 11-97 (O.G.C. Prec. 11-97).  
According to the cited opinion, when there is a pertinent 
change in a regulation while a claim is on appeal to the 
Board, the Board must take two sequential steps.  First, the 
Board must determine whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
the Board must apply the more favorable provision to the 
facts of the case.

The Board finds that the old rating criteria is more 
favorable to the veteran.  Hence, the Board will apply the 
older rating criteria. 

In the present case, both Dr. Canive, in June 1998, and Dr. 
Vosburg, in February 1999, considered the veteran's GAF score 
as being in the range (between 31 and 40) that indicates an 
inability to work.  The GAF is a scale reflecting an 
individual's "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders, 46 (4th ed. 1994 (DSM-IV)).  A GAF between 31 and 
40 reflects that the veteran exhibits some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant), or major impairment in 
several areas such as work or school, family relations, 
judgment, thinking, or mood (e.g., avoids friends, neglects 
family, and is unable to work).  DSM-IV, 47.  Dr. Canive 
reported that the veteran's level of functioning had 
deteriorated in the last year, and Dr. Vosburg reported that, 
despite aggressive treatment, the veteran's symptoms remained 
severe and only modestly improved.  Dr. Vosburg expressed the 
opinion that the veteran's PTSD precludes him from 
functioning "in any industrial capacity."

These opinions by the veteran's treating physicians are 
informed ones.  Moreover, the assignment of GAF scores of 40, 
then 34, is in keeping with the decline in the veteran's 
ability to function socially and industrially reflected in 
the medical evidence of record.  In September 1997, the VA 
examining physician reported a GAF of 55; in January 1998, 
the Veteran's Center counselor recorded an intake GAF of 50-
and noted that the veteran's symptomatology warranted a 
rating of 4 in severity on a scale of 1 to 4; in June 1998, 
Dr. Canive recorded a GAF of 40; and in February 1999, Dr. 
Vosburg reported a GAF of 34.  

Under the old rating criteria, a 100 percent rating is 
warranted when the veteran is demonstrably unable to obtain 
or retain employment.  See Johnson, supra.  While the mental 
status findings have been scant, the medical evidence 
documents a disability picture of an individual who simply is 
not able to function in any type of regular employment.  Dr. 
Vosburgh's opinion clearly articulates this:  "[the veteran] 
would be unable to function in any industrial capacity ... due 
to his PTSD" (emphasis added); and, moreover, the reported 
GAF scores corroborate this.  The record does not contain 
evidence that would contradict the opinions of the veteran's 
treating physicians.  Thus, the Board finds that the 
veteran's PTSD warrants a 100 percent evaluation under the 
old rating schedule criteria.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); Karnas, supra. 

With the application of a 100 percent rating, extraschedular 
consideration under 38 C.F.R. § 3.321(b) (1999) is not 
warranted in this case.


ORDER

A 100 percent rating for PTSD is granted, subject to the laws 
and regulations governing the payment of monetary awards.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

